Exhibit 10.30

 

TWELFTH AMENDMENT

TO THE FIRST RESTATEMENT OF THE

MERIT MEDICAL SYSTEMS, INC. 401(k) PROFIT SHARING PLAN

 

This Twelfth Amendment to the First Restatement of the Medical Systems, Inc.
401(k) Profit Sharing Plan (the “Plan”) is adopted effective as of January 1,
2008 by Merit Medical Systems, Inc. (the “Employer”) as principal sponsor of the
Plan.

 

WHEREAS, the Employer maintains the Plan for the benefit of its employees and
the employees of its participating subsidiaries; and

 

WHEREAS, it is necessary and desirable to amend the Plan’s definition of
“Section 415 Total Earnings” to include distributions from unfunded
non-qualified deferred compensation plans in the year distributed: and

 

WHEREAS, it is necessary and desirable to expand the ability of participants to
obtain in-service distributions at or after attaining age 59½; and

 

WHEREAS, the Employer has reserved the right to amend the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.                                       Paragraph A of Article I Section 46 of
the Plan document, relating to items excluded from the definition of
“Section 415 Total Earnings,” is amended to read as follows:

 

“A.          Employer contributions to a plan of deferred compensation to the
extent contributions are not included in gross income of the Employee for the
taxable year in which contributed, or on behalf of an Employee to a simplified
employee pension plan to the extent the contributions are deductible under
Section 219(b)(7) of the Code, and any distributions from a plan of deferred
compensation whether or not includable in the gross income of the Employee when
distributed; provided, however, that distributions received by an Employee from
an unfunded non-qualified plan are considered Section 415 Total Earnings in the
year the amounts so received are included in the gross income of the Employee;”

 

2.                                       Article VI H of the Plan document,
dealing with in-service distributions after age 59-1/2, is amended to read as
follows:

 

“H.          In-Service Distributions After Age 59-1/2.  Any Participant who has
attained age 59-1/2 and is still employed by an Employer may elect to receive
one or more in-service distributions of a designated portion of his Vested
Benefit prior to his Separation from Service (an “In-Service Distribution”).  
All In-Service Distributions after attaining age 59-1/2 shall be paid in a lump
sum for that period of distribution.  A Participant who has attained age 59-1/2
may only receive one In-Service Distribution per Plan Year after attaining that
age and prior to his or her Separation from Service.  No such In-Service
Distribution shall exceed fifty percent of the Participant’s Vested Benefit as
of the Valuation Date immediately preceding the date of the distribution.  A
Participant who elects to receive an In-Service Distribution shall provide
notice requesting the distribution to the Plan on such forms as the Plan
Administrator requires.  Distribution shall be made as soon as practicable after
receipt of the distribution request.”

 

--------------------------------------------------------------------------------


 

3.                                       Except as provided above, the Plan is
hereby ratified and confirmed in all respects.

 

IN WITNESS WHEREOF, the Employer has caused this Twelfth Amendment to be
executed this 12th day of December, 2008.

 

 

MERIT MEDICAL SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Rashelle Perry

 

Name:

Rashelle Perry

 

Its:

Chief Legal Officer

 

2

--------------------------------------------------------------------------------